

116 S2909 RS: NASA Enhanced Use Leasing Extension Act of 2019
U.S. Senate
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 324116th CONGRESS1st SessionS. 2909IN THE SENATE OF THE UNITED STATESNovember 20, 2019Mr. Wicker (for himself, Ms. Cantwell, Mrs. Hyde-Smith, Mrs. Feinstein, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 11, 2019Reported by Mr. Wicker, without amendmentA BILLTo extend the authority of the National Aeronautics and Space Administration to enter into leases
			 of non-excess property of the Administration.
	
 1.Short titleThis Act may be cited as the NASA Enhanced Use Leasing Extension Act of 2019. 2.Extension of authority to enter into leases of non-excess property of the National Aeronautics and Space AdministrationSection 20145(g) of title 51, United States Code, is amended, in the first sentence, by striking December 31, 2019 and inserting December 31, 2021.December 11, 2019Reported without amendment